EXHIBIT 12 OHIO POWER COMPANY CONSOLIDATED Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Year Ended December 31, Twelve Months Ended Six Months Ended 2002 2003 2004 2005 2006 6/30/2007 6/30/2007 EARNINGS Income Before Income Taxes $ 351,614 $ 389,430 $ 306,226 $ 375,397 $ 346,967 $ 405,681 $ 230,197 Fixed Charges (as below) 121,573 126,168 130,599 125,551 149,017 165,861 87,375 Total Earnings $ 473,187 $ 515,598 $ 436,825 $ 500,948 $ 495,984 $ 571,542 $ 317,572 FIXED CHARGES Interest Expense $ 83,682 $ 106,464 $ 118,685 $ 103,352 $ 97,084 $ 108,898 $ 59,665 Credit for Allowance for Borrowed Funds Used During Construction 6,691 3,904 4,814 16,399 42,733 47,763 23,110 Estimated Interest Element in Lease Rentals 31,200 15,800 7,100 5,800 9,200 9,200 4,600 Total Fixed Charges $ 121,573 $ 126,168 $ 130,599 $ 125,551 $ 149,017 $ 165,861 $ 87,375 Ratio of Earnings to Fixed Charges 3.89 4.08 3.34 3.98 3.32 3.44 3.63
